DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on how any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues on page 9 of the REMARKS, “Applicant respectfully disagrees. Modifying "the platform as taught by Sagisaka in view of Takeuchi" would require that Sagisaka's layer 173 has a higher flexural modulus than Sagisaka's alleged build-up layers 131, 134, 135, 138, and 139 shown in Sagisaka's FIG. 4. A person skilled in the art would have no motivation to modify Sagisaka's flex-rigid wiring board 10 as such because wiring board 10 already includes rigid material 112, which "provides rigidity for rigid substrates 11, 12." (Sagisaka, [0063]). Hence, there is no reason to increase the rigidity of layer 173.”.  The Office respectfully disagrees. In response to applicant's argument that there is no reason to increase the rigidity of layer 173, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Sagisaka teaches the use of the prepreg ([0078]) or impregnating resin into a glass cloth ([0078]) for the rigid layers and this implies a material of high flexural modulus.  However Sagisaka is silent on expressly stating that the prepreg and/or rein with glass cloth have a different modulus.  Thus the Office uses Tuominen to teach a more explicit teaching of the rigid layers comprising a higher modulus.  Tuominen teaches [0012-0024,0047,0093-0095] the use of 106 vs 106’, where 106’ has a higher bending ability, whereas 106 is used as the rigid layers to help provide mechanical robustness.  See Tuominen [0093]; “electrically insulating layer structure 106 may comprise a resin (such as epoxy resin) and reinforcing particles therein (for instance glass fibers or glass spheres). For instance, the electrically insulating layer structure 106 may be made of prepreg or FR4. Electrically insulating layer structure 106′ may be an epoxy resin layer without glass fibers and with lower Young modulus and higher elongation than the material of electrically insulating layer structure 106”.  Tuominen teaches a reinforcement of the concepts of Sagisaka.  Tuominen also teaches that the material of the more rigid layers can simply be formed with the same resin but including glass spheres [0012-0024,0047,0093-0095], which may reduce the amount of different material needed to be procured.  The Office is not trying to increase the rigidity of 173 but rather teach that having an outer layer with a higher modulus than the inner substrate provides benefits such as improving mechanical durability, ensuring high homogeneity, ensuring high mechanical robustness, while still providing a board that can prevent crack formation and reduce stresses during bending and provide elasticity and flexibility at different regions of the board.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sagisaka (US 2010/0014265 A1) in view of Tuominen (US 2021/0045235 A1).

Regarding Claim 1, Sagisaka discloses a surface-mount device platform (Fig 1-16) comprising: a surface-mounting region (portion/region around 11), a connection region (region/portion around 12), and a bendable region (portion/region around 13) therebetween, each including a respective part of a base substrate (13); the base substrate including a plurality of electrically conductive layers (133,132,137,136) interspersed with a plurality of electrically-insulating build-up layers (131,135,139,138,134), each of the surface-mounting region, the connection region, and the bendable region spanning between a bottom substrate-surface (bottom surface of 13) and a top substrate-surface (top surface of 13) of the base substrate (13); the surface-mounting region (region/portion around 11) further including, on the top substrate-surface, (i) an electrically-insulating first top rigid-layer (173; [0078]; “prepreg”, “impregnating glass cloth with resin”) and (ii) a plurality of device bond-pads (at 179) exposed on a top surface of the first top rigid-layer (173) facing away from the top substrate-surface in the surface-mounting region (portion/region around 11); and the connection region (region/portion around 12) further including, on the top substrate-surface, (i) an electrically- insulating second top rigid-layer (173; [0078]; “prepreg”, “impregnating glass cloth with resin”) and (ii) a plurality of connector bond-pads (at 179) each (a) exposed on a top surface of the second top rigid-layer facing away from the top substrate-surface in the connection region and (b) electrically connected ([0071-0082]) to a respective one of the plurality of device bond-pads via at least one of the plurality of electrically conductive layers.
Sagisaka does not explicitly disclose the surface-mount device platform, each of the first top rigid-layer and the second top rigid-layer having a higher flexural modulus than each of the plurality of build-up layers.
Tuominen teaches of a flexible circuit board (Fig 1-5) wherein each of a first top rigid-layer (106) and a second top rigid-layer (106) having a higher modulus than each of a build-up layer (106’; [0012-0024,0047,0093-0095]; “electrically insulating layer structure 106 may comprise a resin (such as epoxy resin) and reinforcing particles therein (for instance glass fibers or glass spheres). For instance, the electrically insulating layer structure 106 may be made of prepreg or FR4. Electrically insulating layer structure 106′ may be an epoxy resin layer without glass fibers and with lower Young modulus and higher elongation than the material of electrically insulating layer structure 106”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the platform as disclosed by Sagisaka, wherein each of the first top rigid-layer and the second top rigid-layer having a higher modulus than each of the plurality of build-up layers as taught by Tuominen, in order to improve mechanical durability, provide a material with a specific relationship between stress and strain, ensure high homogeneity, ensure high mechanical robustness, while still providing a board that can prevent crack formation and reduce stresses during bending and provide elasticity and flexibility at different regions of the board,  (Tuominen, [0012-0024,0093-0095]), such that each of the first top rigid-layer and the second top rigid-layer having a higher flexural modulus than each of the plurality of build-up layers.

Regarding Claim 2, Sagisaka in view of Tuominen teaches the limitations of the preceding claim and Sagisaka further discloses the surface-mount device platform (Fig 1-16), the surface-mounting region (portion/region around 11) further including a first patterned conductive layer (116,117,118), between the top substrate-surface and the plurality of device bond-pads (at 179), and electrically connecting each of the plurality of device bond-pads to one of the plurality of electrically conductive layers ([0071-0081]).

Regarding Claim 3, Sagisaka in view of Tuominen teaches the limitations of the preceding claim and Sagisaka further discloses the surface-mount device platform (Fig 1-16), the connection region (12) further including a second patterned conductive layer (116,117,118), between the top substrate-surface and the plurality of connector bond-pads (at 179), and electrically connecting each of the plurality of connector bond- pads to one of the plurality of electrically conductive layers ([0071-0081]).

Regarding Claim 4, Sagisaka in view of Tuominen teaches the limitations of the preceding claim and Sagisaka further discloses the surface-mount device platform (Fig 1-16), the surface-mounting region (portion/region around 11) further including an electrically-insulating first bottom rigid- layer (172; [0078]), each of the bottom substrate-surface and the top substrate-surface being between the first bottom rigid-layer (172) and the first top rigid-layer (173); and the connection region (portion/region around 12) further including an electrically-insulating second bottom rigid-layer (172), each of the bottom substrate-surface and the top substrate-surface being between the second bottom rigid-layer (172) and the second top rigid-layer (173).
2113 [R-l] Product-by-Process Claims 
PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE 
MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE 
IMPLIED BY THE STEPS 
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695,698,227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.) 
Regarding Claim 21, Sagisaka in view of Tuominen teaches the limitations of the preceding claim and Tuominen already teaches that the each of the first top rigid-layer and the second top rigid-layer having a higher flexural modulus than each of the plurality of build-up layers.
Sagisaka further discloses the surface-mount device platform (Fig 1-16), the plurality of build-up layers (131,135,139,138,134) spanning between the bottom substrate-surface (bottom surface of 13; see Fig 4 showing 131,135,139,138,134 spanning between the bottom surface of 13 and the top surface of 13) and a top substrate-surface (top surface of 13), such that the flexural modulus (in view of Tuominen) of each non-electrically-conductive layer of the base substrate is less than those of the first top rigid-layer (173) and the second top rigid-layer (173).

Claims 1 and 21 – 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lai (US 2014/0353014 A1) in view of Tuominen (US 2021/0045235 A1).

Regarding Claim 1, Lai discloses a surface-mount device platform (Fig 2) comprising: a surface-mounting region (portion/region around P1,224a), a connection region (region/portion around C1), and a bendable region (portion/region around D1) therebetween, each including a respective part of a base substrate (210; 212); the base substrate (210;212) including a plurality of electrically conductive layers (214,216) interspersed with electrically-insulating build-up layer (212), each of the surface-mounting region, the connection region, and the bendable region spanning between a bottom substrate- surface (lower surface of 216) and a top substrate-surface (upper surface of 214) of the base substrate; the surface-mounting region further including, on the top substrate-surface, (i) an electrically-insulating first top rigid-layer (222a; [0029-0030]) and (ii) a plurality of device bond-pads (P1,224a; [0029-0030]; “pads”) exposed-on a top surface of the first top rigid-layer (222a) facing away from the top substrate- surface in the surface-mounting region; and the connection region further including, on the top substrate-surface, (i) an electrically- insulating second top rigid-layer (222b; [0029-0030]) and (ii) a plurality of connector bond-pads (C1; [0029-0030]; “contacts”) each (a) exposed on a top surface of the second top rigid-layer (222b) facing away from the top substrate-surface in the connection region and (b) electrically connected ([0029-0030]; “a chip (not shown) may be disposed on the rigid dielectric portion 222a of the rigid dielectric layer 222 and electrically connected to the pads P1 by means of wire bonding technology so as to be electrically connected to the contacts C1”) to a respective one of the plurality of device bond-pads (P1,224a) via at least one of the plurality of electrically conductive layers (214).
Lai does not disclose a plurality of a plurality of electrically-insulating build-up layers and not explicitly disclose the surface-mount device platform, each of the first top rigid-layer and the second top rigid-layer having a higher flexural modulus than each of the plurality of build-up layers.
Tuominen teaches of a flexible circuit board (Fig 1-5) wherein each of a first top rigid-layer (106) and a second top rigid-layer (106) having a higher modulus than each of a build-up layer (106’; [0012-0024,0047,0093-0095]; “electrically insulating layer structure 106 may comprise a resin (such as epoxy resin) and reinforcing particles therein (for instance glass fibers or glass spheres). For instance, the electrically insulating layer structure 106 may be made of prepreg or FR4. Electrically insulating layer structure 106′ may be an epoxy resin layer without glass fibers and with lower Young modulus and higher elongation than the material of electrically insulating layer structure 106”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the platform as disclosed by Lai, wherein each of the first top rigid-layer and the second top rigid-layer having a higher modulus than each of the plurality of build-up layers as taught by Tuominen, in order to improve mechanical durability, provide a material with a specific relationship between stress and strain, ensure high homogeneity, ensure high mechanical robustness, while still providing a board that can prevent crack formation and reduce stresses during bending and provide elasticity and flexibility at different regions of the board,  (Tuominen, [0012-0024,0093-0095]), such that each of the first top rigid-layer and the second top rigid-layer having a higher flexural modulus than each of the plurality of build-up layers.
Tuominen further teaches of a flexible circuit board (Fig 6) comprising a base substrate (106’,106’’,106’’’,104); the base substrate (106’,106’’,106’’’,104) including a plurality of electrically conductive layers (104) interspersed with a plurality of electrically-insulating build-up layers (106’,106’’,106’’’; [0073]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the platform as taught by Lai in view of Tuominen, comprising a plurality of a plurality of electrically-insulating build-up layers as taught by Tuominen, in order to provide more functionalities, allow increase in miniaturization, allow for rising number of components, provide a plurality of contacts or connections with small spacing, provide for a smaller bending radius, allow for high density interconnect, provide for a desired number of layers and improve bendability characteristics (Tuominen, [0003,0016, 0050,0064,0073,0100]).

Regarding Claim 21, Lai in view of Tuominen teaches the limitations of the preceding claim and Lai further discloses the surface-mount device platform (Fig 2), the plurality (as taught in view of Tuominen) of build-up layers (212) spanning between the bottom substrate-surface (lower surface of 216) and a top substrate-surface (upper surface of 214), such that the flexural modulus (as taught in view of Tuominen) of each non-electrically-conductive layer (212) of the base substrate (212) is less than those of the first top rigid-layer (222a) and the second top rigid-layer (222b).

Regarding Claim 22, Lai in view of Tuominen teaches the limitations of the preceding claim and Lai further discloses the surface-mount device platform (Fig 2), the bendable region (at D1) having a thickness (in the up-down direction of Fig 2) equal to a distance between the bottom substrate- surface (lower surface of 216 on the left side of Fig 2) and a bottom surface of one of the first (surface 222a interfacing with 214) and second top rigid-layers.
(Please note that in the instant application, page 3, [0016], Applicant has not disclosed any criticality for the claimed limitations (thickness or distance).  In other words the Applicant has not defined any disadvantage for exceeding the claimed thickness.)
Regarding Claim 23, Lai in view of Tuominen teaches the limitations of the preceding claim and Lai further discloses the surface-mount device platform (Fig 2), each of the plurality of device bond- pads (P1,224a; [0029-0030]; “pads”) and the plurality of connector bond-pads (C1; [0029-0030]; “contacts”) being directly above the base substrate (210;212).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sagisaka (US 2010/0014265 A1) in view of Tuominen (US 2021/0045235 A1) as applied to claim 1 above and further in view of Cho (US 2017/0135216 A1).

Regarding Claim 5, Sagisaka in view of Tuominen teaches the limitations of the preceding claim.
Sagisaka does not disclose the surface-mount device platform, a distance between any two adjacent device bond-pads of the plurality of device bond-pads being between 75 micrometers and 350 micrometers; and a distance between any two adjacent connector bond-pads of the plurality of connector bond- pads being between 75 micrometers and 350 micrometers.
Cho teaches of a printed circuit board wherein a distance between any two adjacent bond-pads of the plurality of device bond-pads being between 75 micrometers and 350 micrometers ([0081]; “In the case in which the pitch is smaller than about 200 micrometers, a circuit-short may occur between the pads because the distance between the pads is insufficient to prevent or substantially prevent the circuit-short from occurring, and in addition to this, the pitch is smaller than 250 micrometers in order to arrange the pads in the limited width of the base substrate 110”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the platform as taught by Sagisaka in view of Tuominen, wherein a distance between any two adjacent device bond-pads of the plurality of device bond-pads being between 75 micrometers and 350 micrometers; and a distance between any two adjacent connector bond-pads of the plurality of connector bond- pads being between 75 micrometers and 350 micrometers as taught by Cho, in order to arrange pads in a limited base width and prevent short-circuiting (Cho, 0081]) and furthermore since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, in order to arrange pads in a limited base width and prevent short-circuiting, In re Aller, 105 USPQ 233. (Please note that in the instant application, page 5, [0024], Applicant has not disclosed any criticality for the claimed limitations.  In other words the Applicant has not defined any disadvantage for exceeding the claimed range.)

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sagisaka (US 2010/0014265 A1) in view of Tuominen (US 2021/0045235 A1) as applied to claim 1 above and further in view of Tsai (US 2007/0099483 A1).

Regarding Claim 6, Sagisaka in view of Tuominen teaches the limitations of the preceding claim and Sagisaka further discloses the surface-mount device platform (Fig 1-16), on the top surface of the first top rigid-layer (173), a minimum distance between any of the plurality of device bond-pads and an edge of the first top rigid-layer being; and on a top surface of the second top rigid-layer (173) facing away from the top substrate-surface in the connection region, a minimum distance between any of the plurality of connector bond-pads and an edge of the second top rigid-layer being.
Sagisaka does not disclose the surface-mount device platform, on the top surface of the first top rigid-layer, a minimum distance between any of the plurality of device bond-pads and an edge of the first top rigid-layer being between 100 micrometers and 200 micrometers; and on a top surface of the second top rigid-layer facing away from the top substrate-surface in the connection region, a minimum distance between any of the plurality of connector bond-pads and an edge of the second top rigid-layer being between 100 micrometers and 200 micrometers.
Tsai teaches of a flexible circuit board (Fig 1A) wherein a minimum distance between any of the plurality of device bond-pads and an edge of the first top rigid-layer being between 100 micrometers and 200 micrometers ([0011,0025-0030] “Additionally, the front end 4 of the electrically conductive pad 2 is separated from the front edge 3 of the flexible substrate 1 by a distance (please refer to FIG. 1A) which preferably ranges from 0.1.about.0.5 mm and actually provides a finction of buffer”).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the platform as taught by Sagisaka in view of Tuominen, wherein on the top surface of the first top rigid-layer, a minimum distance between any of the plurality of device bond-pads and an edge of the first top rigid-layer being between 100 micrometers and 200 micrometers; and on a top surface of the second top rigid-layer facing away from the top substrate-surface in the connection region, a minimum distance between any of the plurality of connector bond-pads and an edge of the second top rigid-layer being between 100 micrometers and 200 micrometers as taught by Tsai, in order to provide a buffer (Cho, 0081]) and furthermore since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, in order to prevent damage at the edge of a board, In re Aller, 105 USPQ 233. (Please note that in the instant application, page 5, [0024], Applicant has not disclosed any criticality for the claimed limitations.  In other words the Applicant has not defined any disadvantage for exceeding the claimed range.)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sagisaka (US 2010/0014265 A1) in view of Tuominen (US 2021/0045235 A1) as applied to claim 1 above and further in view of Nakamura (US 2011/0304016 A1).

Regarding Claim 7, Sagisaka in view of Tuominen teaches the limitations of the preceding claim.
Sagisaka does not disclose the surface-mount device platform, the plurality of device bond-pads forming a rectangular array having length and a width each less than 0.6 millimeters.
Nakamura teaches of a circuit board (Fig 1-3) comprising the plurality of device bond-pads forming a rectangular array having length and a width each less than 0.6 millimeters ([0067] “The pads 12 to be arranged around the chip mounting area CM are each designed to have a rectangular shape in the plan view with a size of approximately 0.5 mm.x.0.2 mm”).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the platform as taught by Sagisaka in view of Tuominen, wherein the plurality of device bond-pads forming a rectangular array having length and a width each less than 0.6 millimeters as taught by Nakamura, in order to allow for a rectangular chip mounting (Nakamura, [0067]) and furthermore since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, in order to allow for chip mounting, In re Aller, 105 USPQ 233. (Please note that in the instant application, [0047], Applicant has not disclosed any criticality for the claimed limitations.  In other words the Applicant has not defined any disadvantage for exceeding the claimed range.)

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sagisaka (US 2010/0014265 A1) in view of Tuominen (US 2021/0045235 A1) as applied to claim 1 above and further in view of Hossain (US 2014/0091428 A1).

Regarding Claim 8, Sagisaka in view of Tuominen teaches the limitations of the preceding claim.
Sagisaka does not disclose the surface-mount device platform, a thickness of each of the plurality of build-up layers being between ten micrometers and twenty micrometers.
Hossain teaches of a circuit board (Fig 1; 104) wherein a thickness of each of the plurality of build-up layers being between ten micrometers and twenty micrometers ([0022]; “10-50 um thick”).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the platform as taught by Sagisaka in view of Takeuchi, wherein a thickness of each of the plurality of build-up layers being between ten micrometers and twenty micrometers as taught by Hossain, in order to control form factor, allow the routing of electricity/signals at various levels within the multilayer substrate and control the height of a board and meet increasingly reduced dimensions of technologies (Hossain, [0001,0022-0024]) and furthermore since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, in order to control form factor, allow the routing of electricity/signals at various levels within the multilayer substrate and control the height of a board and meet increasingly reduced dimensions of technologies, In re Aller, 105 USPQ 233. (Please note that in the instant application, [0016], Applicant has not disclosed any criticality for the claimed limitations.  In other words the Applicant has not defined any disadvantage for exceeding the claimed range.)

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sagisaka (US 2010/0014265 A1) in view of Tuominen (US 2021/0045235 A1) as applied to claim 1 above and further in view of Yu (US 2020/0305289 A1).

Regarding Claim 10, Sagisaka in view of Tuominen teaches the limitations of the preceding claim.
Sagisaka does not explicitly disclose the surface-mount device platform, each of the plurality of build-up layers, the first top rigid-layer, and the second top rigid-layer being formed of an epoxy (molding compound).
Note that it is not clear from the Applicant’s disclosure that “epoxy molding compound” can be differentiated from an “epoxy resin”, however in order to speed prosecution, the Office shall provide some level of importance to the term “epoxy molding compound” for the current rejection.
Yu teaches of a flexible circuit board (Fig 5) wherein each of a plurality of build-up layers, a first top rigid-layer, and a second top rigid-layer being formed of an epoxy molding compound ([0067,0071,0074,0079]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the platform as taught by Sagisaka in view of Tuominen, wherein each of the plurality of build-up layers, the first top rigid-layer, and the second top rigid-layer being formed of an epoxy molding compound as taught by Yu, in order to reduce stress unevenness, prevent and edge bulge, and prevent adverse attachment and processing (Yu, [0037,0067,0071,0074,0079]).
Claim states a “molding compound” but “molding” does not represent product structure but only refers to the process by which the layer is formed.  Thus Claim is a product claim that recites a process step(s) of molding and is thus treated as a product-by-process claim.

Regarding Claim 12, Sagisaka in view of Tuominen teaches the limitations of the preceding claim.
Tuominen already teaches each of the plurality of build-up layers being formed of a first epoxy (106’; [0012-0024,0047,0093-0095]) having a first modulus, each of the first top rigid-layer (106; [0012-0024,0047,0093-0095]) and the second top rigid-layer (106) being formed of a second epoxy having a modulus that exceeds the first modulus ([0012-0024,0047,0093-0095]; “electrically insulating layer structure 106 may comprise a resin (such as epoxy resin) and reinforcing particles therein (for instance glass fibers or glass spheres). For instance, the electrically insulating layer structure 106 may be made of prepreg or FR4. Electrically insulating layer structure 106′ may be an epoxy resin layer without glass fibers and with lower Young modulus and higher elongation than the material of electrically insulating layer structure 106”).
Sagisaka does not explicitly disclose the surface-mount device platform, each of the plurality of build-up layers being formed of a first epoxy (molding) compound having a first flexural modulus, each of the first top rigid-layer and the second top rigid-layer being formed of an epoxy second (molding) compound having a flexural modulus that exceeds the first flexural modulus.
Note that it is not clear from the Applicant’s disclosure that “epoxy molding compound” can be differentiated from an “epoxy resin”, however in order to speed prosecution, the Office shall provide some level of importance to the term “epoxy molding compound” for the current rejection.
Yu teaches of a flexible circuit board (Fig 5) wherein each of a plurality of build-up layers, a first top rigid-layer, and a second top rigid-layer being formed of an epoxy molding compound ([0067,0071,0074,0079]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the platform as taught by Sagisaka in view of Tuominen, wherein each of the plurality of build-up layers, the first top rigid-layer, and the second top rigid-layer being formed of an epoxy molding compound as taught by Yu, in order to reduce stress unevenness, prevent and edge bulge, and prevent adverse attachment and processing (Yu, [0037,0067,0071,0074,0079]), such that each of the plurality of build-up layers being formed of a first epoxy molding compound having a first flexural modulus, each of the first top rigid-layer and the second top rigid-layer being formed of a second epoxy molding compound having a flexural modulus that exceeds the first flexural modulus.
Claim states a “molding compound” but “molding” does not represent product structure but only refers to the process by which the layer is formed.  Thus Claim is a product claim that recites a process step(s) of molding and is thus treated as a product-by-process claim.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sagisaka (US 2010/0014265 A1) in view of Tuominen (US 2021/0045235 A1) as applied to claim 1 above and further in view of Krivec (US 20190116664 A1).

Regarding Claim 13, Sagisaka in view of Tuominen teaches the limitations of the preceding claim and further discloses a surface-mount_ device assembly (Fig 1-16) comprising: the surface-mount-device platform (10); and a surface-mount device (501,502), a ball grid array thereof including a plurality of conductive elements each electrically connected to a respective one of the plurality of device bond-pads.
Sagisaka does not disclose a ball grid array thereof including a plurality of conductive elements each electrically connected to a respective one of the plurality of device bond-pads.
Krivec teaches of a flexible circuit board (Fig 9-12) comprising a ball grid array ([0121] “942 electronic component/ball grid array”) thereof including a plurality of conductive elements (943) each electrically connected to a respective one of a plurality of device bond-pads (432).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the platform as taught by Sagisaka in view of Tuominen, comprising a ball grid array thereof including a plurality of conductive elements each electrically connected to a respective one of the plurality of device bond-pads as taught by Krivec, in order to electrically connect components in a known manner, adapt for three-dimensional design, provide specific applications, and provide a means to carry components (Krivec, [0003-0009,0090-0092]).



Claims 14 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sagisaka (US 2010/0014265 A1) in view of Tuominen (US 2021/0045235 A1) and Krivec (US 20190116664 A1) as applied to claim 13 above and further in view of Jones (US 2019/0321613 A1).

Regarding Claim 14, Sagisaka in view of Tuominen and Krivec teaches the limitations of the preceding claim including a component electrically connected to each of the plurality of conductive elements.
Sagisaka does not disclose the surface-mount device including a sensor electrically connected to each of the plurality of conductive elements.
Jones teaches of a circuit board (Fig 1-3,7) including a sensor (122) electrically connected (Fig 7, [0025-0038,0362-0388,0440,0485,0515]) to conductive elements.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the platform as taught by Sagisaka in view of Tuominen and Krivec, wherein the surface-mount device including a sensor electrically connected to each of the plurality of conductive elements as taught by Jones, in order to detect light and treat diseases in gastrointestinal tract (Jones, Abstract, [0025-0038,0362-0388,0440,0485,0515]).

Regarding Claim 15, Sagisaka in view of Tuominen, Krivec and Jones teaches the limitations of the preceding claim and Jones further teaches the surface-mount device assembly (Fig 1-3,7; [0025-0038,0362-0388,0440,0485,0515,0838]), the sensor including a photodetector ([0838]).
Regarding Claim 16, Sagisaka in view of Tuominen, Krivec and Jones teaches the limitations of the preceding claim and Jones further teaches the surface-mount device assembly (Fig 1-3,7; [0025-0038,0362-0388,0440,0485,0515,0838]), the sensor being an image sensor ([0388] “For example, in some embodiments ingestible device 100 may be modified to replace detector 122 with an image sensor, and the ingestible device may be configured to measure relative levels of red, blue, or green light by decomposing a recorded image into its individual spectral components”).

Regarding Claim 17, Sagisaka in view of Tuominen, Krivec and Jones teaches the limitations of the preceding claim and Jones further teaches the surface-mount device assembly (Fig 1-3,7; [0025-0038,0362-0388,0440,0485,0515,0838]), the sensor including one of a microphone, a vibration sensor, and a thermometer ([0388,0391] “temperature measurements (e.g., via detector 122 (FIG. 2)”).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sagisaka (US 2010/0014265 A1) in view of Tuominen (US 2021/0045235 A1) as applied to claim 1 above and further in view of Levy (US 2021/0186311 A1).

Regarding Claim 18, Sagisaka in view of Tuominen teaches the limitations of the preceding claim.
Sagisaka does not disclose an endoscope comprising: an endoscope enclosure; and the surface-mount device platform that is (i) within the endoscope enclosure and (ii) bent such that a width of the surface-mount device platform, spanning between the surface-mounting region and the connection region, is less than a width of the endoscope enclosure.
Levi teaches of an endoscope (Fig 1-5) comprising: an endoscope enclosure (105,210); and a surface-mount device platform (305) that is (i) within the endoscope enclosure (105,210) and (ii) bent (see Fig 1-5) such that a width of the surface-mount device platform (305), spanning between a surface-mounting region (region about 370) and a connection region (portion about 375), is less than a width of the endoscope enclosure (105,210).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the platform as taught by Sagisaka in view of Tuominen, comprising an endoscope comprising: an endoscope enclosure; and the surface-mount device platform that is (i) within the endoscope enclosure and (ii) bent such that a width of the surface-mount device platform, spanning between the surface-mounting region and the connection region, is less than a width of the endoscope enclosure as taught by Levy, in order to provide a medical imaging device and means to mount cameras within an endoscope (Levy, [0002-0011,0031-0050]).

Regarding Claim 19, Sagisaka in view of Tuominen and Levy teaches the limitations of the preceding claim and Levy further teaches the endoscope (Fig 1-5), an angle (for example an angle between 350 and 370 seems approximately 90 degrees in Fig 3) between the surface-mounting region (portion about 370) and the connection region (portion about 375) being between eighty and ninety degrees.  (Please note that in the instant application, [0031], Applicant has not disclosed any criticality for the claimed limitations.  In other words the Applicant has not defined any disadvantage for exceeding the claimed range of degrees.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSHN K VARGHESE whose telephone number is (571)270-7975. The examiner can normally be reached M-Th: 900 am-300 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROSHN K VARGHESE/Examiner, Art Unit 2896